Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 1 of 13

 

UNITED STATES DISTRICT COURT

DISTRICT OF ARIZONA .
820UMD

UNITED STATES OF AMERICA Case No.: 2 0)
Vv. CRIMINAL COMPLAINT
Vu Anh Nguyen

 

I, the undersigned complainant, being duly sworn, state that the following is true
and correct to the best of my knowledge and belief:

Count 1: Wire Fraud, 18 U.S.C. § 1343

Between about November of 2019 and February of 2020, in the County of
Maricopa in the District of Arizona, VU ANH NGUYEN committed wire fraud, in
violation of 18 U.S.C. § 1343. During that period, NGUYEN devised a scheme to
defraud his employer, Amazon.com, Inc., by using his employee access to falsely and
fraudulently issue $96,508.13 in refunds to himself and others. The refunds were not
requested by legitimate purchasers. During the course of the scheme, NGUYEN used
or caused the use of interstate wires.

More specifically, on or about November 27, 2019, Buyer Account 130, which
was controlled by NGUYEN, ordered items totaling $222.04, and those items were
shipped to NGUYEN at a residence to which he shipped at least 24 separate items as a
part of this scheme. On December 2, 2019, NGUYEN fraudulently authorized a
concession refund for the items, which allowed NGUYEN to obtain a refund and keep
the items. These transactions involved the use of interstate wires. This conduct was in
violation of 18 U.S.C. § 1343.

Count 2: Aggravated Identity Theft, 18 U.S.C. § 1028A

On or about August 14, 2019, in the County of Maricopa in the District of
Arizona, VU ANH NGUYEN committed aggravated identity theft, in violation of 18
U.S.C. § 1028A. On that date, NGUYEN, in relation to the commission of wire fraud,

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 2 of 13

knowingly transferred, possessed and used, without lawful authority, a means of
identification of another person. More specifically, on that date, to effectuate an
instance of a fraudulent refund with use of an interstate wire, NGUYEN used the name
and credit card information belonging to a third party, AK, without lawful authority.
This conduct was in violation of 18 U.S.C § 1028A.

I further state that I am a Special Agent with the Federal Bureau of Investigation
and this complaint is based on the following facts:

See Attached Statement of Probable Cause Incorporated By Reference
Herein.

Continued on the attached sheet and made a part hereof: Yes C1 No
AUTHORIZED BY: Monica B. Klapper, AUSA

Special Agent Martin E. Helimer C7 o Ma

 

 

 

 

Name of Complainant Signature of Complainant
Sworn to telephonically

q - OQ - IO _ at Phoenix, Arizona
Date City and State

United States Magistrate Judge | eS \

HONORABLE JOHN Z. BOYLE Signature of Judicial Officer

 

 

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 3 of 13

STATEMENT OF PROBABLE CAUSE

I, Special Agent Martin E. Hellmer, Federal Bureau of Investigation (FBI), having

been duly sworn, depose and state the following:
I. INTRODUCTION

1, I have been employed as a Special Agent with the FBI since November,
2002. As such, I am authorized to investigate violations of laws of the United States, and
Tama law enforcement officer with authority to execute arrest, search, and seizure warrants
under the authority of Title 18 U.S.C. § 3052. Since joining the FBI, I have received
extensive specialized training and education in Complex Financial Crimes (CIC) matters.
I am currently assigned to the CFC squad of the FBI’s Phoenix Field Office, specializing
in a variety of financial fraud investigations. I supervised the FBI’s Cyber Task Force in
Arizona from approximately September, 2011, through December, 2018. Previous to that,
I was assigned as a Supervisory Special Agent in the Counterterrorism Division at FBI
Headquarters and prior to that, as an agent on counterterrorism and counterintelligence
squads in the FBI’s Washington, D.C. Field Office. I am a Certified Public Accountant
(CPA) and practiced as a CPA for approximately five years before joining the FBI. I
obtained a bachelor's degree in Business Administration with a Concentration in
Accountancy from the University of Notre Dame.

2, The information set forth in this Affidavit is based on my personal knowledge
and information received from other law enforcement personnel assisting in this
investigation, and through financial information, interviews, and other documents and

sources. I reviewed and am familiar with the information contained in this Affidavit and

1

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 4 of 13

allege the facts contained herein to be accurate. Because this Affidavit is being submitted
for the limited purpose of establishing probable cause to obtain a criminal complaint for
Vu Anh Nguyen, I have not included each and every fact known to me concerning this
investigation. Rather, I included the information believed to establish probable cause that
violations of 18 U.S.C. § 1028A, aggravated identity theft, and 18 U.S.C. § 1343, wire
fraud, have occurred.
I. SUMMARY OF CRIMINAL ACTIVITY

3. Between about November 2019 and February 2020, Vu Anh Nguyen
orchestrated a fraud against his employer, Amazon.com, Inc. (Amazon), which incurred
resultant losses of approximately $96,507. He did so by manipulating Amazon’s product
return procedures, using the special access granted to him as an Amazon employee. As
part of the fraud, Nguyen on several occasions used a mean of identification of a third
party, without lawful authority. Specific instances of wire fraud and aggravated identity
theft are included in paragraphs 21-24 below.

HI. BACKGROUND AND INVESTIGATION

A. Overview of Amazon and Third-Party Seller Accounts

4, Amazon is an online retailer headquartered in Seattle, Washington, The
company maintains a number of facilities at locations outside its Seattle headquarters,
including in Tempe, Arizona. Among other businesses, Amazon runs widely-known e-
commerce websites or “stores,” such as Amazon.com and Amazon.co.uk. Through these
stores, third-party sellers contracted with Amazon may sell their goods to customers

directly from Amazon.

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 5 of 13

5. Third-party sellers can choose one of two options to sell their products on the
Amazon website. They can either store and ship ordered items themselves, or they can send
the items to an Amazon warehouse for storage and shipment to customers by Amazon, The
latter option also permits third-party sellers to fulfill orders by purchasing the items from
Amazon, which in turn ships items to customers,

6, Amazon employees develop, test, integrate, and support these third-party
sellers’ websites by using “Spoofer” accounts, which enable Amazon employees to access
and, in some cases, edit the third-party sellers’ Amazon accounts. Spoofer accounts are
granted to Amazon employees with specific job responsibilities that require them to view
and edit third-party seller accounts. Using their assigned Spoofer accounts, Amazon
employees can manually authorize refunds for items ordered from third-party sellers, The
Spoofer account activity of Amazon employees is logged and monitored by Amazon for
abusive conduct.

7. Generally, customers access and order products from Amazon’s stores using
an account that is assigned a unique identifying number by Amazon. To create an account,
customers must supply Amazon with a variety of information, including preferred
username, physical address, email address, and payment method (such as a credit card or
bank account), Customers may create accounts on their smart phones using a mobile phone
number (versus an email address) as their login credential.

8. Customers place orders with Amazon via their accounts with Amazon. As
part of the order process, Amazon collects certain information, including (1) the Amazon

account username; (2) information about the product ordered; (3) the shipping address; (4)

3

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 6 of 13

payment method; (5) the internet protocol (IP) address used to place the order; and (6) a
computer or handheld device “fingerprint” that is unique to the specific device used to
place the order. Amazon uses the information collected with the purchase to help detect
and stop fraudulent transactions before they are approved.

9, Customers may obtain refunds for items ordered from Amazon in several
different circumstances. A customer may initiate a product return to Amazon by contacting
Amazon’s customer service department through a variety of methods, including emailing,
conducting an online chat session, completing an online form, or calling a customer service
telephone number. Once a product return request is processed, Amazon sends the customer
a shipping label to enable the customer to send the product back to Amazon. Generally,
Amazon will credit the customer’s account in the amount of the returned item before
receiving the returned item back from the customer. The refund amount is made using the
payment method connected to the customer’s account. If the customer fails to send the item
back, Amazon bills the payment method on the account.

10. In addition to obtaining a refund through a return, Amazon allows customers
to request a refund for ordered items that never arrived, or arrived damaged, inoperable, or
deficient in some other way. Amazon refers to these refunds as concessions, A customer
may request a concession by contacting Amazon’s customer service department through a
variety of methods, including emailing, conducting an online chat session, or completing
an online form. If a concession request is granted by Amazon, the order amount is credited
back to the customer using the payment method associated with the customer’s account.

Many concession types Amazon grants, including situations in which the product never

4

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 7 of 13

arrived, do not require the customer to return the original item to Amazon,
B, Neguyen’s Employment with Amazon

11, Nguyen was hired by Amazon on 03/04/2019. He submitted his resignation
to Amazon on 03/24/2020 after repeatedly ignoring numerous attempts by Amazon to
contact and interview him about the fraudulent activity set forth in this affidavit. For the
entirety of Nguyen’s employment with Amazon, he worked as a Selling Support Associate,
based in Tempe, Arizona. Nguyen’s responsibilities included providing support for
Amazon third-party sellers and assisting in the creation and management of seller listings,
for which he was given a Spoofer account.
Cc. Overview of Fraud Scheme

12. In August 2020, the FBI received a Law Enforcement Referral Report from
the Amazon-Fraud Department alleging that between November 7, 2019 and February 20,
2020, former Amazon employee Nguyen defrauded the company of $96,507.13. Nguyen
used his Spoofer account to issue approximately 318 unauthorized concession refunds to
himself and others for orders purchased through eight Amazon accounts (“Buyer
Accounts”) that were controlled by Nguyen and others. None of the 318 refunds were
requested by the Buyers, as is the case with most Amazon refunds; rather, Nguyen
authorized the transactions on his own and without justification. All of the 318 fraudulent
refunds were issued by Spoofer account identification “mznvu,” which was assigned to
Nguyen; from Amazon IP addresses; and at times during which Nguyen was working at
Amazon, according to his badge access to the Amazon building. Items purchased included

high-value computers and electronics. None of the refunded items were ever returned to

5

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 8 of 13

Amazon.

13. Nguyen himself operated two third-party seller accounts (“Seller Accounts”),
BULLSY and ItemsQuest, outside the scope of his employment with Amazon. In the case
of 130 of the 318 fraudulently-issued refunds, Nguyen first ordered the related items
directly from Amazon using one of the Buyer Accounts after receiving what appear to have
been legitimate orders for the same items on his Seller Accounts. When the Buyer Accounts
made the orders from Amazon, they requested shipment of the items to the customers who
had submitted orders to one of Nguyen’s Seller Accounts. Using his Spoofer account,
Nguyen then manually approved refunds to the Buyer Accounts.

14. Nguyen’s name is located on the payment instruments and address history
associated with the BULLSY Seller Account at Amazon. A majority of the addresses to
which the BULLSY Seller Account shipped items are associated with Nguyen, that is, the
items were shipped to Nguyen’s residence at 7232 S, 424 Dr., Phoenix, AZ 85041
(“Phoenix address”), to 1658 E. Megan St., Chandler, AZ 85225 (“Chandler address”),
and/or to “Vu Anh Nguyen” or a variant. A business entity called “Bullsy LLC” also
appears on payment instruments and in the address history of the BULLSY Seiler Account.

15. BULLSY, LLC was registered with the Arizona Corporation Commission on
04/12/2019 with its listed business purpose as “Any legal purpose.” Upon its registration,
its address was provided as 10933 E. Renfield Ave., Mesa, AZ 85212 (“Mesa address”),
and its member was provided as Mai Tuyen Thi Pham, at the Phoenix address. The Mesa
address is the residence of Nguyen’s ex-girlfriend, “AK.” Pham is Nguyen’s mother, and

the Phoenix address is a residence where Nguyen resides with his parents. Effective

6

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 9 of 13

07/06/2020, BULLSY, LLC, was inactive by way of voluntary termination.

16. During an interview of AK by the FBI on 11/18/2019, she stated she and
Nguyen opened a business together, “BULLSY LLC,” in approximately November 2018.
According to AK, BULLSY was an Amazon-based business that imported items from
China and sold them online for a profit. AK and Nguyen broke up in approximately April
or May 2019. AK’s involvement in the business was nominal.

17. The Phoenix address (Nguyen’s home address) is the address of record for
the ItemsQuest Seller Account with Amazon. ITEMSQUEST LLC was registered with the
Arizona Corporation Commission as a “Retail Trade” business on 06/30/2020. Upon its
registration, its address was provided as the Phoenix address; its manager was provided as
Vu Anh Nguyen at the Phoenix address; and its Statutory Agent was provided as Vu Anh
Neuyen at the Phoenix address.

D. Buyer Accounts Involved in Fraud Scheme

18. Nguyen authorized fraudulent refunds for items purchased by eight separate
Amazon Buyer Accounts, resulting in total losses to Amazon of $96,507. Six of the eight
Buyer Accounts, responsible for 315 of the 318 orders for which Nguyen issued fraudulent
refunds, appear to have been operated or controlled by Nguyen himself. These six Buyer
Accounts (Amazon account numbers 105429311402 (“105”), 13059158905 (“130”),
14394516502 (“143”), 153523944902 (“153”), 155829536602 (“155”), and 55006276002
(“550)) include Nguyen’s name and home address (Phoenix address) on payment
instruments associated with the accounts, or they are attributable to Nguyen by numerous

Amazon data points such as IP log-in addresses used and computing device fingerprint.

7

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 10 of 13

Additionally, Buyer Accounts 105, 130, 153, and 550 shipped items to Nguyen at the
Phoenix address or the Chandler address, a residence owned by Kim T. and Duc D. Nguyen
as of 04/14/2016.!

19. The email address associated with Buyer Account 130 = is
van148677@gmail.com, which was used by Nguyen to register a number of accounts in
his name at various financial institutions in 2018 and 2019. The email address associated
with Buyer Account 550 is vanguyel@gmail.com, which was used by Nguyen to register
an account in the name and without the knowledge of his mother, Pham, at a financial
institution in'2018. Refunds issued to Buyer Accounts 130 and 550 totaled $83,508.93, or
87% of the total fraudulent refunds authorized by Nguyen.

20. Two of the eight Buyer Accounts (Amazon account numbers 13777669015
(“137”) and 8925420415 (“892”) do not appear to have been operated or controlled by
Nguyen directly, but they had orders shipped to the same names and addresses associated
with Neuyen’s Seller Accounts. Additionally, Buyer Accounts 137 and 892 shipped items
to the Chandler address, and Buyer Account 892 shipped items to Quynh Vong? at the
Chandler address.

E, Specific Examples

21. Wire Fraud: On 11/27/2019, Buyer Account 130 (associated with email

address van148677@gmail.com) placed an online order with Amazon for the following

item at a cost of $222.04: Ninja Foodi 5-in-1 4-qt. Air Fryer, Roast, Bake, Dehydrate

 

1 The relationship between Nguyen and Kim T./Due D. Nguyen is unknown.
2 The relationship between Nguyen and Quynh Vong is unknown.

8

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 11 of 13

Indoor Electric Grill (AG301), 10" x 10", Black and Silver. It was purchased with a credit
card with Vu Nguyen’s name and associated with the Phoenix address. A cell phone
number used by Nguyen was provided to Amazon at the time of purchase, The item was
shipped to “Vu Nguyen” at the Chandler address on 11/27/2019. At 3:26 PM MST on
12/01/2019, Nguyen accessed his Amazon Spoofer account “mznvu” from Amazon IP
address 204.246.162,39 to authorize a concession refund for the order. There is no record
of the customer requesting a refund, and the item was not returned to Amazon.

22. Aggravated ID Theft: On 08/14/2019, Buyer Account 130 (associated with
email address vanl48677@gmail.com) placed an online order with Amazon for the
following items at a cost of $47.80: Nvibe 6 Drawer Dividers & 2 Rolls EVA Cabinet
Liners; 3 Long and 3 Short Expandable/Adjustable Organizer Each 4” Tall; Drawer
Separator for Kitchen, Office Drawers & Kids Clothing. The items were shipped to “Vu
Nguyen” at his residence, the Phoenix address, on 08/15/2019, At 7:15 PM MST on
11/22/2019, Nguyen accessed his Amazon Spoofer account “mznvu” from Amazon IP
address 204.246.162.39 to authorize a concession refund for the order. There is no record
of the customer requesting a refund, and the items were not returned to Amazon.

(a) The order described above was paid for with a credit card in the name
of AK and associated with the Mesa address. The phone number provided to
Amazon at the time of purchase was a cell phone number used by Nguyen. It is
likely Nguyen provided AK’s address along with her credit card number at the time
of purchase due to a credit card clearing house tripwire which requires an address

provided during a purchase to match the address of record for the credit card.

9

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 12 of 13

Nguyen likely provided his own phone number, however, in order that he would
receive any follow-up calls or text messages about the order and thus not alert AK
to a purchase in her name and with her credit card.

(b) During an interview of AK by the FBI on 11/18/2019, she stated she
and Nguyen broke up in approximately April or May 2019. During the course of
their approximately three-year relationship, AK shared with Nguyen sensitive
information such as her bank account numbers and social security number. AK did
not give Nguyen permission to use the information for any other reason, including
to make purchases or open financial accounts. After their relationship ended, AK
discovered Nguyen had, without her knowledge or permission, opened numerous
accounts in her name at multiple financial institutions, access her bank accounts,
and incurred losses and debt in her name.

Agpravating Circumstances

23. Beginning in approximately January 2019, Nguyen was the target of a

separate DOJ/FBI investigation involving his perpetration of a securities fraud known as

“free-riding,” which resulted in losses of approximately $695,000 to approximately eight

brokerage firms. As it related to this matter, Nguyen was served with a target letter on

11/14/2019, and he engaged in a proffer session with DOJ and the FBI on 01/14/2020.

(Nguyen’s embezzlement from Amazon occurred between 11/07/2019 and 02/20/2020.)

During the proffer session, Nguyen was admonished about engaging in any other potential

criminal activity, which he was given the opportunity to discuss. Nguyen did not admit to

his then-ongoing embezzlement scheme, which had been in progress since 11/07/2019; nor

10

 
Case 2:20-mj-08266-JZB Document1 Filed 09/29/20 Page 13 of 13

did he stop engaging in the embezzlement.
IV. CONCLUSION

24, Based on paragraphs 1-22 above, I assert there is probable cause to believe
Nguyen committed approximately 318 individual acts of Wire Fraud, in violation of 18
U.S.C. § 1383. For example, on 11/27/2019, Nguyen used a credit card in his name to
make a purchase for $222.04 from Amazon, and the ordered item was delivered to Nguyen
at the Chandler address. On 12/01/2019, without justification, Nguyen used his Spoofer
account to authorize a concession refund for the item, which was not returned to Amazon.
There is also probable cause to believe Nguyen committed multiple instances of
Ageravated Identity Theft, in violation of 18 U.S.C. § 1028A. For example, on
08/14/2019, Nguyen made a purchase for $47.80 from Amazon. Nguyen made the purchase
from an Amazon account which was associated with him through his email account and
| other means, and he had the items shipped to himself at his residence. Nguyen paid for the
purchase with a credit card in the name of and associated with the address of his ex-

girlfriend, AK, without her knowledge or permission.
LAA a Ay " Pen
Martin E, Hellmer, Special Agent
Federal Bureau of Investigation

 

é
Subscribed and sworn to before me this ae day of September, 2020.

HONORABLE JOHN Z. BOYLE
United States Magistrate Judge

11

 

 
